                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                          )
OCTAL, INC.,                              )
OCTAL SAOC-FSZ,                           )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  ) Court No. 20-03697
                                          )
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
      and                                 )
                                          )
ADVANCED EXTRUSIONS, INC., et al          )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)



                                           ORDER

          Upon consideration of defendant’s Motion For Leave To File A Reply In Support Of

Defendant’s Motion For Voluntary Remand, it is hereby

          ORDERED that the motion is granted; and it is further

          ORDERED that the Reply In Support Of Defendant’s Motion For Voluntary Remand

 is deemed filed.


         SO ORDERED:
                                                     /s/ Timothy M. Reif
                                                                 Judge
Dated:    April 30, 2021

         New York, NY

                                               4
